




Exhibit 10.29

DELUXE
CORPORATION

PERFORMANCE ACCELERATED
RESTRICTED STOCK AWARD AGREEMENT

 

AWARDED TO

AWARD DATE

NUMBER OF SHARES OF RESTRICTED STOCK

MARKET PRICE ON
DATE OF AWARD

 



 

 

 

1.

The Award. Deluxe Corporation, a Minnesota corporation (“Deluxe”), hereby grants
to you as of the above Award Date the above number of restricted shares of
Deluxe common stock, par value $1.00 per share (the “Shares”) on the terms and
conditions contained in this Restricted Stock Award Agreement (this “Agreement”)
and the Deluxe Corporation 2000 Stock Incentive Plan, as amended (the “Plan”).

2.

Restricted Period. The Shares are subject to the restrictions contained in this
Agreement and the Plan for a period (the “Restricted Period”) commencing on the
Award Date and ending on the third anniversary of the Award Date, subject to the
provisions of Section 4 below.

3.

Restrictions. The Shares shall be subject to the following restrictions during
the Restricted Period:

 

(a)

The Shares shall be subject to forfeiture to Deluxe as provided in this
Agreement and the Plan.

 

 

(b)

The Shares may not be sold, assigned, transferred or pledged during the
Restricted Period. You may not transfer the right to receive the Shares, other
than by will or the laws of descent and distribution, and any such attempted
transfer shall be void.

 

 

(c)

The Shares will be issued in your name, either by book-entry registration or
issuance of a stock certificate, which certificate will be held by Deluxe. If
any certificate is issued, the certificate will bear an appropriate legend
referring to the restrictions applicable to the Shares.

 

 

(d)

Any stock dividends or other non-cash distributions paid on the Shares during
the Restricted Period shall be held by Deluxe until the end of the Restricted
Period, at which time Deluxe will pay you all such dividends and other
distributions, less any applicable tax withholding amounts. If the Shares are
forfeited as described in Section 4 of this Agreement, then all rights to such
payments shall also be forfeited.

 

4.

Acceleration of Vesting.

 

(a)

The restrictions with respect to fifty percent (50%) of the Shares will lapse
(i.e., the Shares will “vest”), and such Shares shall thereupon become
non-forfeitable and transferable, as of the first anniversary of the Award Date,
provided (i) you are an employee of the Company on such anniversary date and
(ii) the Company has achieved the Performance Threshold set forth in the
Addendum to this Agreement, as determined by the Compensation Committee of
Deluxe’s Board of Directors.

 

 

(b)

In the event your employment with the Company is terminated by reason of death,
Disability or Qualified Retirement prior to the third anniversary of the Award
Date, all of the Shares will vest and the Shares shall become non-forfeitable
and transferable as of the date of such termination.

 

 

(c)

Subject to subparagraph 4(d), in the event your employment is terminated during
the Restricted Period by reason of involuntary termination without Cause, a
pro-rata portion of the Shares (based on the number of completed months elapsed
since the Award Date) then subject to restrictions shall vest and become
non-forfeitable and transferable as of the date of such termination.

 

 

(d)

Notwithstanding any provision contained in this Agreement that would result in
Shares vesting in full or in part at a later date, if, in connection with any
“Change of Control” (as defined in the Addendum), the acquiring Person,
surviving or acquiring corporation or entity, or an affiliate of such
corporation or entity, elects to continue this Agreement in effect and to
replace the Shares with other equity securities that are registered under the
Securities Act of 1933 and are freely transferable under all applicable federal
and state securities laws and regulations, the Shares then subject to
restriction shall vest in full if, within twelve months of the date of the
Change of Control,

 

(i)

Your employment with the Company (or any successor company or affiliated entity
with which you are then employed) is terminated by the Company or such other
employer without Cause,

 

(ii)

Your employment with the Company (or any successor company or affiliated entity
with which you are then employed) is terminated by you for “Good Reason” (as
defined in the Addendum), or

 

(iii)

Any earlier date provided under this Agreement.

In the event of any such Change of Control, the number of replacement equity
securities shall be determined by multiplying the exchange ratio used in
connection with the Change of Control for determining the number of replacement
equity securities issuable for the outstanding shares of Deluxe’s common stock,
or if there is no such ratio, an exchange ratio established or accepted by the
Continuing Directors (as defined in the Addendum) so as to preserve the same
economic value in this Award as existed prior to the

 

Ver. 2/07


--------------------------------------------------------------------------------


Change of Control. In the event of any such Change of Control, all references
herein to the Shares shall thereafter be deemed to refer to the replacement
equity securities, references to Deluxe shall thereafter be deemed to refer to
the issuer of such replacement equity securities, and all other terms of this
Agreement shall continue in effect except as and to the extent modified by this
subparagraph.

 

(e)

If the Change of Control does not meet the continuation or replacement criteria
specified in subparagraph 4(d) above, all Shares then subject to restriction
shall vest in full immediately upon the Change of Control.

5.

Forfeiture.

 

(a)

Subject to the provisions of Section 4, in the event your employment is
terminated prior to the third anniversary of the Award Date, or you engage in a
Forfeiture Activity (as defined below), your rights to all of the Shares then
subject to restrictions shall be immediately and irrevocably forfeited.

 

(b)

If, at any time within 12 months after the date any portion of this Award has
vested, you engage in any Forfeiture Activity (as defined below), then the value
of the Shares received by you pursuant to such vesting must be paid to Deluxe
within 30 days of demand by Deluxe. For purposes hereof, the value received by
you shall be determined by multiplying the number of Shares that vested times
the closing price on the New York Stock Exchange of a share of Deluxe’s common
stock on the vesting date (without regard to any subsequent increase or decrease
in the fair market value of such shares).

 

(c)

As used herein, you shall be deemed to have engaged in a Forfeiture Activity if
you (i) directly or indirectly, engage in any business activity on your own
behalf or as a partner, stockholder, director, trustee, principal, agent,
employee, consultant or otherwise of any person or entity which is in any
respect in competition with or competitive with the Company or you solicit,
entice or induce any employee or representative of the Company to engage in any
such activity, (ii) directly or indirectly solicit, entice or induce (or assist
any other person or entity in soliciting, enticing or inducing) any customer or
potential customer (or agent, employee or consultant of any customer or
potential customer) with whom you had contact in the course of your employment
with the Company to deal with a competitor of the Company, (iii) fail to hold in
a fiduciary capacity for the benefit of the Company all confidential
information, knowledge and data, including customer lists and information,
business plans and business strategy (“Confidential Data”) relating in any way
to the business of the Company for so long as such Confidential Data remains
confidential, or (iv) are terminated by the Company for Cause.

 

(d)

If any court of competent jurisdiction shall determine that the foregoing
forfeiture provisions are invalid in any respect, the court so holding may limit
such provisions in any manner which the court determines such that the provision
shall be enforceable against you.

 

(e)

By accepting this Agreement, you consent to a deduction from any amounts Company
owes you from time to time (including amounts owed to you as wages or other
compensation, fringe benefits, or vacation pay, as well as any other amounts
owed to you by Company), to the extent of the amount you owe Company under the
foregoing provisions. Whether or not Company elects to make any set-off in whole
or in part, if Company does not recover by means of set-off the full amount you
owe, calculated as set forth above, you agree to pay immediately the unpaid
balance to Company.

 

(f)

You will be released from the forfeiture provisions of subparagraph (c)(i) in
the event your employment with the Company has been involuntarily terminated
without Cause due to a job elimination or other reduction in force. Otherwise,
you may be released from the foregoing forfeiture provisions only if the
Compensation Committee of the Deluxe Board (or is duly appointed agent)
determines in its sole discretion that such action is in the best interests of
Company.

6.

Rights. Upon issuance of the Shares, you shall, subject to the restrictions of
this Agreement and the Plan, have all of the rights of a shareholder with
respect to the Shares, including the right to vote the Shares and receive any
cash dividends and any other distributions thereon, unless and until the Shares
are forfeited. Cash dividends will be paid to you at the time such dividends are
paid on shares of Deluxe common stock, less any applicable tax withholding
amounts, and may, at Deluxe’s discretion, be paid through its normal payroll
process.

7.

Income Taxes. You are liable for any federal and state income or other taxes
applicable upon the grant of the Restricted Stock if you make an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended, within 30 days
of the date of grant, or upon the lapse of the restrictions on the Shares, and
the subsequent disposition of the Shares, and you acknowledge that you should
consult with your own tax advisor regarding the applicable tax consequences.
Upon the lapse of the restrictions on the Shares, you shall promptly pay to
Deluxe in cash, or in previously acquired shares of Deluxe common stock having a
fair market value equal to the amount of, all applicable taxes required by
Deluxe to be withheld or collected upon the lapse of the restrictions on the
Shares. In the alternative, prior to the end of the Restricted Period, you may
direct Deluxe to withhold from the Shares the number of Shares having a fair
market value equal to the amount of all applicable taxes required by Deluxe to
be withheld upon the lapse of the restrictions on the Shares.

8.

Terms and Conditions. This Agreement does not guarantee your continued
employment or alter the right of Deluxe or its affiliates to terminate your
employment at any time. This Award is granted pursuant to the Plan and is
subject to its terms. In the event of any conflict between the provisions of
this Agreement and the Plan, the provisions of the Plan shall govern.

 

 

 

DELUXE CORPORATION

 

 

 

 



 

By: 



 

 

 

 



--------------------------------------------------------------------------------


ADDENDUM TO

PERFORMANCE ACCELERATED

RESTRICTED STOCK AWARD AGREEMENT

 

For the purposes hereof the terms used herein shall have the following meanings:

 

“Company” shall mean Deluxe and its Affiliates, as herein defined.

 

The “Performance Threshold” for purposes of section 4(a) of this Agreement shall
be as follows: net cash provided by operating activities of continuing
operations equal to or exceeding $___ million for the Company’s 20__ fiscal
year, as derived from the Company’s Consolidated Statement of Cash Flows for the
year ended December 31, 20__.

 

“Qualified Retirement” shall mean any termination of employment that the
Compensation Committee of Deluxe’s Board of Directors approves as a qualified
retirement, provided (i) you have at least twenty years of service with Deluxe
and/or its Affiliates (“Service Years”), and (ii) the sum of your age and
Service Years equals or exceeds seventy-five.

 

“Disability” shall mean your permanent disability as defined by the provisions
of the long term disability plan of Deluxe or any Affiliate by which you are
employed at the time of such disability. In the event that any such Affiliate
does not have a long term disability plan in effect at such time, you shall be
deemed disabled for the purposes hereof if you would have qualified for long
term disability payments under Deluxe’s long term disability plan had you then
been an employee of Deluxe.

 

“Cause” shall mean (i) you have breached your obligations of confidentiality to
Deluxe or any of its Affiliates; (ii) you have otherwise failed to perform your
employment duties and do not cure such failure within thirty (30) days after
receipt of written notice thereof; (iii) you commit an act, or omit to take
action, in bad faith which results in material detriment to Deluxe or any of its
Affiliates; (iv) you have had excessive absences unrelated to illness or
vacation (“excessive” shall be defined in accordance with local employment
customs); (v) you have committed fraud, misappropriation, embezzlement or other
act of dishonesty in connection with Deluxe or any of its Affiliates or its or
their businesses; (vi) you have been convicted or have pleaded guilty or nolo
contendere to criminal misconduct constituting a felony or a gross misdemeanor,
which gross misdemeanor involves a breach of ethics, moral turpitude, or immoral
or other conduct reflecting adversely upon the reputation or interest of Deluxe
or its Affiliates; (vii) your use of narcotics, liquor or illicit drugs has had
a detrimental effect on your performance of employment responsibilities; or
(viii)You are in material default under any agreement between you and Deluxe or
any of its Affiliates following any applicable notice and cure period.

 

“Good Reason” shall mean (i) except with your written consent given in your
discretion, (a) the assignment to you of any position and/or duties which
represent or otherwise entail a material diminution in your position, authority,
duties or responsibilities, or (b) any other action by the Company which results
in a material diminution in your position (or positions) with the Company,
excluding for this purposes an isolated, insubstantial or inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of written notice thereof given by you and excluding any diminution attributable
solely to the fact that Deluxe is no longer a public company; (ii) any material
reduction in your aggregate compensation and incentive opportunities, or any
failure by the Company to comply with any other written agreement between you
and the Company, other than an isolated, insubstantial or inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of written notice thereof given by you; (iii) the Company’s requiring
you to be based at any location more than 50 miles from your then current
location; (iv) any purported termination by the Company of your employment which
is not effected pursuant to a written notice of termination specifying the
reasons for your termination and the manner by which such reasons constitute
“Cause” (as defined herein); or (v) any request or requirement by the Company
that you take any action or omit to take any action that is inconsistent with or
in violation of the Company’s ethical guidelines and policies as the same
existed within the 120-day period prior to the termination date or any
professional ethical guidelines or principles that may be applicable to you.

 

A “Change of Control” shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:

 

 

Addendum

 

Page 1 of 2

Ver. 2/07


--------------------------------------------------------------------------------


ADDENDUM TO

PERFORMANCE ACCELERATED

RESTRICTED STOCK AWARD AGREEMENT

 

 

(I)

any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Deluxe representing 20% or more of the combined voting power of
Deluxe’s then outstanding securities excluding, at the time of their original
acquisition, from the calculation of securities beneficially owned by such
Person, any securities acquired directly from Deluxe or its Affiliates or in
connection with a transaction described in clause (a) of paragraph III below; or

 

 

(II)

individuals who at the Grant Date constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of Deluxe) whose appointment
or election by the Board or nomination for election by Deluxe’s shareholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors at the Grant Date or whose
appointment, election or nomination for election was previously so approved or
recommended (such directors collectively being referred to as “Continuing
Directors”), cease for any reason to constitute a majority thereof; or

 

 

(III)

there is consummated a merger or consolidation of Deluxe or any Affiliate with
any other company, other than (a) a merger or consolidation which would result
in the voting securities of Deluxe outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of Deluxe or any Affiliate, at least
65% of the combined voting power of the voting securities of Deluxe or such
surviving entity or parent thereof outstanding immediately after such merger or
consolidation, or (b) a merger or consolidation effected to implement a
recapitalization of Deluxe (or similar transaction) in which no Person is or
becomes the Beneficial Owner, directly or indirectly, of securities of Deluxe
representing 20% or more of the combined voting power of Deluxe’s then
outstanding securities; or

 

 

(IV)

the shareholders of Deluxe approve a plan of complete liquidation of Deluxe or
there is consummated an agreement for the sale or disposition by Deluxe of all
or substantially all Deluxe’s assets, other than a sale or disposition by Deluxe
of all or substantially all of Deluxe’s assets to an entity, at least 65% of the
combined voting power of the voting securities of which are owned by
shareholders of Deluxe in substantially the same proportions as their ownership
of Deluxe immediately prior to such sale.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Deluxe immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of Deluxe
immediately following such transaction or series of transactions.

 

“Person” shall have the meaning defined in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended, except that such term shall not
include (i) Deluxe or any of its subsidiaries, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of Deluxe or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the shareholders of Deluxe in substantially the same proportions
as their ownership of stock of Deluxe.

 

“Beneficial Owner” shall have the meaning defined in Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended.

 

“Affiliate” shall mean a company controlled directly or indirectly by Deluxe,
where “control” shall mean the right, either directly or indirectly, to elect a
majority of the directors thereof without the consent or acquiescence of any
third party.

 


Addendum

Page 2 of 2


--------------------------------------------------------------------------------